The defendant’s challenge to the factual sufficiency of his plea allocution is unpreserved for appellate review (see CPL 470.05 [2]; People v Toxey, 86 NY2d 725, 726 [1995]). Moreover, the “rare case” exception to the preservation requirement does not apply here because the defendant’s allocution did not cast significant doubt on his guilt, negate an essential element of the crime, or call into question the voluntariness of his plea (People v Lopez, 71 NY2d 662, 666 [1988]; see People v Young, 88 AD3d 918 [2011]). In any event, the facts admitted by the defendant during his plea allocution were sufficient to support his plea of guilty (see People v Goldstein, 12 NY3d 295, 301 [2009]; People v Seeber, 4 NY3d 780, 781 [2005]; People v Fooks, 21 NY2d 338, 350 [1967], cert denied sub nom. Robinson v New York, 393 US 1067 [1969]). Angiolillo, J.E, Florio, Leventhal and Lott, JJ., concur.